      Case 4:20-cv-01989-YGR Document 47 Filed 01/28/21 Page 1 of 1



 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                       NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION
 5

 6

 7
     TAMAR LOWELL and THOMAS
 8   LOWELL, on their own behalf and         Case No. 4:20-cv-01989-YGR
     on behalf of their beneficiary son,
 9
                         Plaintiffs,
10
           v.                                [PROPOSED] ORDER DISMISSING
                                             ACTION WITH PREJUDICE
11
     UNITED BEHAVIORAL HEALTH
12   and UNITEDHEALTHCARE
     INSURANCE COMPANY,
13
                        Defendants.
14

15          Having reviewed the Stipulation of the Parties and finding good cause
16   therein, the Court hereby GRANTS the Parties’ stipulated request and hereby
17   ORDERS that this action, Case No. 4:20-cv-01989-YGR, is dismissed in its
18   entirety, with prejudice, and with each party to bear its own fees, costs, and
19   expenses in this matter.
20          IT IS SO ORDERED.
21
       Dated: January 28
                      __, 2021
22                                             The Hon. Yvonne Gonzalez Rogers
                                               United States District Judge
23

24

25

26
27

28                                                           [PROPOSED] ORDER DISMISSNG ACTION
                                                                                WITH PREJUDICE
                                                                      CASE NO. 4:20-CV-01989-YGR


                                                                                         7604079.1
